Citation Nr: 9915926	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  97-13 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of left ankle 
fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1990 to 
June 1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.


FINDING OF FACT

There is no probative medical evidence of record that any 
current residuals of a left ankle fracture are related to an 
incident of the veteran's active military service.  


CONCLUSION OF LAW

Residuals of a left ankle fracture were not incurred during 
active military service.  38 U.S.C.A. §§ 1131, 5107(a) (West 
1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303 (1998).  As a preliminary matter, 
the Board finds that the veteran's claim for service 
connection for residuals of a left ankle fracture is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim that 
is not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to his claim.  
The Board also is satisfied that all the facts relevant to 
this claim have been properly and sufficiently developed.

The veteran essentially contends that he currently has 
residuals of a left ankle fracture, which he sustained during 
his active military service.  In May 1997, the veteran 
testified before a hearing officer at the RO that he began 
experiencing problems with his left ankle after he first 
entered military service.  He also described an incident in 
which he experienced a "popping" sensation in his left 
ankle, while performing maneuvers in an obstacle course.  He 
stated that he was treated with a wrap, but there were no x-
rays taken, and he was still able to wear his boots.  The 
veteran also described an incident in November 1991, after 
his separation from service, in which he twisted his left 
ankle.  At the time of treatment from that injury, he 
discovered that he had two broken bones in his left ankle, 
which may have been from an old injury.  

It appears that the veteran's service medical records are 
incomplete.  The only record present in the claims file is a 
copy of a November 1989 enlistment examination report, which 
is negative for any evidence of a left ankle disorder.  The 
record reveals that the RO has made several attempts to 
locate additional service medical records, as documented in 
October 1996, December 1997, and October 1998.  However, 
there were no additional records made available.  
Nevertheless, as is noted below, the absence of the veteran's 
service medical records does not prevent the Board from 
rendering an equitable determination with respect to the 
claim on appeal.

A review of the post-service medical evidence reveals that in 
November 1991, the veteran sought treatment at Doctor's 
Hospital for a twisted left ankle.  Records from that 
treatment reflect findings of a "tiny bone fragment just 
below the medial malleolus tip the appearance of which 
suggests an old avulsion although clinical correlation would 
be required as to whether this may be recent in origin."  
The concluding impression was avulsion fracture of medial 
malleolus, old versus new.

In May 1996, the veteran underwent a VA examination and was 
diagnosed with a "status post left ankle injury in 
service."  The examiner indicated that x-rays showed a 
"cortical irregularity of the medial malleolus, probably 
from an old injury."  There was also a small bone fragment 
noted, which was described as being "most likely from 
previous avulsion."  The veteran's left ankle had full range 
of motion and normal strength, although there was some pain 
and tenderness present.  The veteran described to the 
examiner his history of an in-service left ankle injury, and 
the injury following service separation.  There is no other 
evidence of record regarding the veteran's left ankle.  

The Board has thoroughly reviewed the evidence of record, but 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for residuals of a 
left ankle fracture.  In that regard, the Board notes that 
even accepting the veteran's statements that he injured his 
left ankle in service, there is no competent medical evidence 
of a nexus, or link, between any current residuals of a left 
ankle fracture and an incident of the veteran's active 
military service.  The Board notes that there is clear 
evidence of record that the veteran injured his left ankle 
following service separation, in November 1991.  At the time 
of that injury, treatment records reveal that a fracture was 
discovered in his left ankle; it was not clear whether that 
fracture was from an old injury or a new injury. 

In the May 1996 VA examination, the Board notes that the 
examiner's diagnosis is phrased as "status post left ankle 
injury in service."  However, that statement appears to be 
based solely on the veteran's account of his own history, and 
is thus not competent medical history.  See LeShore v. Brown, 
8 Vet. App. 406 (1995) (a bare transcription of a lay 
history, unenhanced by any additional medical comments by the 
physician, is not transformed into competent medical 
history).  As such, while the Board does not dispute that the 
veteran's left ankle currently manifests residuals of a 
fracture, and while the Board does not dispute that the 
veteran may have injured his ankle in service, the evidence 
is not so evenly balanced so as to persuade the Board that 
the current residuals of a left ankle injury are due to an 
incident of service, as opposed to an intervening injury.  In 
that regard, the Board notes that the veteran reported that 
he was only treated with a wrap during service, and he did 
not file a claim for service connection until almost six 
years following service separation.  Additionally, there is 
clear medical evidence of record that the veteran injured his 
left ankle in 1991, after service.  

In short, as set forth above, the Board is not persuaded by 
the evidence of record that the veteran's current residuals 
of a left ankle injury were incurred during his active 
military service.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable, and the appeal as to this issue is 
denied.


ORDER

Service connection for residuals of a left ankle fracture is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

